Citation Nr: 0009964	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-10 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
arising out of treatment received at VA medical facilities 
from 1980 to 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
February 1998 rating decision in which the RO denied 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability claimed to have resulted 
from treatment received at VA facilities from 1980 to 1996.  
The veteran appealed and requested a hearing before a member 
of the Board at the RO.  In September 1999, the veteran 
appeared at the RO before the undersigned in Washington, 
D.C., for a videoconference hearing in lieu of a Travel Board 
hearing.


FINDINGS OF FACT

1.  The veteran was prescribed the medication Tegretol by VA 
physicians from approximately 1980 to 1996, which 
successfully controlled her nonservice-connected seizure 
disorder.  

2.  In 1996, the veteran was diagnosed to have 
thrombocytopenic purpura.  

3.  The known potential adverse reactions to Tegretol include 
thrombocytopenia and purpura.  

4.  In February 1998, the veteran submitted an application 
for benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for thrombocytopenic purpura, secondary to her use of 
Tegretol.  

5.  The veteran has failed to submit competent evidence 
showing that she developed thrombocytopenic purpura as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
the VA in furnishing her treatment; or that the onset of 
thrombocytopenic purpura was an event not reasonably 
foreseeable.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability claimed to have 
developed as a result of treatment at VA facilities from 1980 
to 1996.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it must be noted that the statutory 
criteria applicable to claims for benefits under the 
provisions of 38 U.S.C.A. § 1151, have undergone significant 
revision, which bears some explanatory discussion in this 
case.  With regard to claims filed before October 1, 1997, 
the governing statutory language is contained at 38 U.S.C.A. 
§ 1151 (West 1991), which provides that, if a veteran suffers 
an injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a) (1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

The aforementioned regulations, as cited and paraphrased 
above, remain in the current edition of the Code of Federal 
Regulations, issued in July 1999.  However, as explained 
below, they have been superseded, in one important respect, 
by congressional action.

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997.  This change had 
the effect of precluding compensation unless the proximate 
cause of the disability was negligence or other fault on the 
part of VA, or an event not reasonably foreseeable.  Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1998); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigation settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

Here, the veteran's request for benefits under section 1151, 
was filed in February 1998.  The RO denied the claim by a 
rating decision later that month, after which the present 
appeal ensued.  Therefore, under the statute and the opinion 
of the General Counsel cited above, this claim must be 
decided under the current, post-October 1, 1997, version of 
38 U.S.C.A. § 1151, as enacted in Public Law No. 104-204.

In pertinent part, section 1151, as amended, provides as 
follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. .

38 U.S.C.A. § 1151 (West Supp. 1998).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if the evidence were to establish additional disability which 
was caused by hospital care, or by medical or surgical 
treatment.  

Having discussed the criteria by which compensation may be 
paid under the provisions of 38 U.S.C.A. § 1151, it must also 
be noted that a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.  See Elkins v. West, supra, at 213, 
citing Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table), and Epps, 
supra.  See also Morton v. West, 12 Vet.App. 477, 480 (1999) 
(noting that the Federal Circuit, in Epps v. Gober, supra, 
"rejected the appellant's argument that the Secretary's duty 
to assist is not conditional upon the submission of a well-
grounded claim").

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, however, the claimant must provide evidence; 
mere allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has held that the 
requirements for a well-grounded claim under section 1151 
are, paralleling those generally set forth for establishing 
other service-connection claims, as follows:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of a disease or injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus (i.e., a link or a connection) between 
that asserted injury or disease and the current disability.  
In addition, the Court has determined that an appellant's 
claim would also generally be well grounded, with respect to 
the continuity-of-symptomatology analysis under 38 C.F.R. 
§ 3.303(b), if he or she submitted evidence of each of the 
following:  (a) evidence that a condition was "noted" 
during his/her VA hospitalization or treatment; (b) evidence 
showing continuity of symptomatology following such 
hospitalization or treatment; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-hospitalization/treatment 
symptomatology.  See Jones v. West, 12 Vet.App. 460, 464 
(1999).

Therefore, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability from VA hospitalization, or medical or 
surgical treatment, the results of which were not reasonably 
foreseeable.  See Boeck v. Brown, 6 Vet.App. 14, 16-17 
(1993), and Ross v. Derwinski, 3 Vet.App. 141, 144 (1992), 
holding that a veteran must submit evidence sufficient to 
well ground a claim for benefits under 38 U.S.C.A. § 1151.  
See also Jimison v. West, 13 Vet.App. 75, 77-78 (1999).  

The veteran has contended that Tegretol, medication 
prescribed for a nonservice-connected seizure disorder at VA 
facilities from 1980 to 1996, resulted in the development of 
idiopathic thrombocytopenic purpura (ITP), a disorder 
manifested by low platelet levels resulting in bleeding, 
fatigue and weakness.  She maintains that VA personnel should 
have advised her of the potential side effects of long-term 
use of Tegretol, to include ITP.

The claims folder documents that the veteran was diagnosed 
with a seizure disorder in the 1970's, after her discharge 
from service.  The veteran was originally prescribed Dilantin 
for seizures, but that medication was effective only in 
controlling the veteran's grand mal seizures; it did not 
contain the focal motor seizures.  The veteran was later 
switched to Tegretol and this medication was effective in 
controlling both types of seizures.  The record reflects that 
Tegretol was prescribed by physicians at VA facilities in 
Clarksburg, West Virginia and Pittsburgh, Pennsylvania from 
1980 through 1996, at which point the veteran was diagnosed 
to have ITP.  In September 1996, the veteran was prescribed 
other medications to treat her seizure disorder.  

Subsequent evidence reflects that in a March 1998 statement, 
the veteran indicated that her seizure disorder did not 
worsen over the years, because the condition in her brain has 
remained the same from the beginning, but she expressed her 
belief that she was entitled to compensation benefits because 
VA gave her Tegretol for a long period of time, from 1980 to 
1996, without advising her of any adverse reactions or risks 
from taking the medication.

In July 1998, a statement was received from a staff 
oncologist at the Clarksburg, West Virginia VAMC.  He noted 
that a review of the veteran's records showed that she was 
initially prescribed Tegretol during a pregnancy-related 
seizure episode; and that the medication was continued by a 
VA facility on the recommendation of her private neurologist.  
She remained on Tegretol for several years before the onset 
of ITP.  It was indicated that ITP is a disorder of low 
platelet count that may start without any precipitating 
factor, or may be caused by drugs, infections or other 
autoimmune conditions.  Based on the foregoing, it was 
concluded that Tegretol appeared to be the only potential 
precipitating factor for the veteran's ITP.

In July 1998, the veteran submitted medical treatise 
information regarding Tegretol and the side effects thereof 
as provided by the pharmaceutical company who manufactures 
the drug.  The veteran highlighted specific portions of the 
documents, including information related to adverse reactions 
to Tegretol, such as thrombocytopenia and purpura.

At her videoconference hearing before the undersigned, the 
veteran testified that she was initially prescribed Tegretol 
in 1979.  She had originally been prescribed Dilantin by VA, 
but that medication had been unsuccessful in controlling her 
seizures for six years.  Thereafter, she was prescribed 
Tegretol which was able to control all of her seizure 
activity, and its use was continued through 1996 when she was 
diagnosed to have ITP.  The veteran indicated that she was 
never given any blood screening tests or provided any 
warnings about long-term use of Tegretol by VA.  She stated 
that the VA should have told her about the side effects of 
the Tegretol and should have tracked her platelet count so 
that she could have been diagnosed to have ITP in 1992, 
rather than in 1996.

Submitted at the hearing with a waiver of RO review under the 
provisions of 38 C.F.R. § 20.1304 (c), was a letter from the 
VA oncologist who had previously submitted a statement in 
July 1998.  In the more current statement, dated in August 
1999, this physician indicated that the veteran had been 
followed in the oncology clinic for three years, and that she 
was diagnosed to have ITP in September 1996.  With respect to 
the etiology of the veteran's ITP, it was again indicated 
that the only precipitating factor was that the veteran was 
exposed to the anti-seizure drug, Tegretol.

After reviewing the claims folder, it is the opinion of the 
Board that the veteran has not presented a well-grounded 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability claimed to have 
resulted from treatment at VA facilities from 1980 to 1996, 
based on the law currently in effect.

The pertinent VA clinical treatment records reflect that the 
veteran was being followed at the Clarksburg, West Virginia 
VAMC and the Pittsburgh, Pennsylvania VAMC for, among other 
things, treatment of a nonservice-connected seizure disorder.  
As set forth above, the VA medical records document that the 
veteran was prescribed Tegretol as a replacement for Dilantin 
which had not been fully successful in controlling the 
veteran's seizures.  The veteran continued on Tegretol, which 
was apparently successful in completely arresting her seizure 
activities, for approximately 16 years, until 1996.  In 
August 1996, the veteran was diagnosed to have ITP felt to 
have been caused by long-term use of Tegretol.

The veteran submitted documentary evidence from the 
pharmaceutical company that manufactures Tegretol showing 
that ITP is a known side effect of the drug.  While the 
veteran may have submitted this evidence with the belief that 
it would assist her in obtaining compensation benefits under 
the provisions of 38 U.S.C.A. § 1151, the current statutory 
provisions provide otherwise.  As noted above, for claims 
filed after October 1, 1997, as is the case for this appeal, 
additional disability that is reasonably foreseeable does not 
meet the requirements for compensation benefits under 
38 U.S.C.A. § 1151.  The evidence submitted by the veteran 
does not show negligence or lack of care by VA, and does not 
establish that the development of ITP was an unforeseeable 
consequence from long-term use of Tegretol.

In summary, the claims folder clearly shows that the veteran 
has been diagnosed to have ITP.  There appears to be little 
dispute that this additional disability is present as a 
result of medication prescribed by the VA for the veteran's 
nonservice-connected seizure disorder.  However, there is no 
medical opinion of record in this case which indicates that 
the veteran's ITP resulted from carelessness, negligence, 
lack of proper skill, error in judgment or similar fault by 
VA, or that it was an event not reasonably foreseeable.  The 
medical opinions of record merely confirm the likely 
relationship between the veteran's long-term use of Tegretol 
and her currently diagnosed ITP, and do not show that the use 
of this medication was considered to be somehow improper.  As 
a layperson, the appellant is not competent to provide the 
required nexus evidence.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992) and Grottveit v. Brown, 5 Vet.App. 91 
(1993).

The Board acknowledges the veteran's contention that VA 
should have advised her of potential side effects of the 
anti-seizure medication, to include the onset of ITP, and the 
frustration the veteran feels with respect to her currently 
diagnosed ITP.  To be successful in a claim for benefits 
under the provisions of 38 U.S.C.A. § 1151, for claims filed 
after October 1, 1997, however, requires a showing that the 
proximate cause of the disability for which benefits are 
sought, was VA negligence or other fault; or an event not 
reasonably foreseeable.  Absent competent evidence to support 
any of these elements necessary for an award of benefits 
under section 1151, the veteran has not presented a well 
grounded claim. 

Since in this case, the veteran has not submitted medical, or 
otherwise competent evidence showing that she developed ITP 
as a result of carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the 
part of the VA in furnishing her treatment; or that her 
additional disability (ITP), was an event not reasonably 
foreseeable, she has failed to present a well grounded claim 
of entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151, and the appeal is denied.

ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability claimed to have 
resulted from treatment at VA facilities from 1980 to 1996 is 
denied.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

 

